            Case 2:19-cr-20052-JAR Document 61 Filed 03/31/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                       DISTRICT OF KANSAS
                                    (Kansas City Docket)

UNITED STATES OF AMERICA,
                Plaintiff,

v.                                                            Case No. 19-20052-JAR


FENG TAO,
                               Defendant.


                                PROTECTIVE ORDER


       Upon joint motion of the parties, pursuant to Federal Rule of Criminal Procedure 16(d), it

is hereby ORDERED:

       1.      All of the materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case (collectively, “the materials”) are

subject to this protective order and may be used by defendants and defendants’ counsel (defined

as counsel of record in this case) solely in connection with the defense of this case, and for no

other purpose, and in connection with no other proceeding, without further order of this Court.

       2.      Defendants and defendants’ counsel shall not disclose the materials or their

contents directly or indirectly to any person or entity other than persons employed to assist in the

defense, persons who are interviewed as potential witnesses, counsel for potential witnesses, and

other persons to whom the Court may authorize disclosure (collectively, “authorized persons”).

Potential witnesses and their counsel may be shown copies of the materials as necessary to
            Case 2:19-cr-20052-JAR Document 61 Filed 03/31/20 Page 2 of 4




prepare the defense, but may not retain copies without prior permission of the Court. The

materials and their contents shall not be disclosed either directly or indirectly to any person or

entity outside of the United States without prior authorization from the Court.

       3.      Any materials containing taxpayer information obtained from the Internal

Revenue Service shall be plainly marked as such by the government prior to disclosure. No such

materials, or the information contained therein, may be disclosed to any persons other than

defendants, defendants’ counsel, persons employed to assist the defense, or the taxpayer on

whose behalf such information was provided to the Internal Revenue Service, without prior

notice to the government and authorization from the Court. Absent prior permission from the

Court, taxpayer information obtained from the Internal Revenue Service shall not be included in

any public filing with the Court, and instead shall be submitted under seal (this Order does not,

however, prohibit a defendant from making a public filing containing the defendant’s own

taxpayer information).

       4.      Certain additional materials disclosed or to be disclosed by the government

contain particularly sensitive information, including dates of birth, social security numbers,

physical addresses and email addresses, telephone numbers not disclosed in public directories or

otherwise publicly accessible, and financial information of one or more persons other than the

defendant to whom the information is disclosed. No such materials, or the information contained

therein, may be disclosed to any persons other than defendants, counsel for defendants, persons

employed to assist the defense, or the person to whom the sensitive information solely and

directly pertains, without prior notice to the government and authorization from the Court.

Absent prior permission from the Court, sensitive information as defined above shall not be

included in any public filing with the Court, and instead shall be submitted under seal (except in



                                                      2
            Case 2:19-cr-20052-JAR Document 61 Filed 03/31/20 Page 3 of 4




the case of a defendant who chooses to include in a public document sensitive information

relating solely and directly to the defendant making the filing).

       5.      Defendants, defendants’ counsel, and authorized persons shall not copy or

reproduce the materials except in order to provide copies of the materials for use in connection

with this case by defendants, defendants’ counsel, and authorized persons. Such copies and

reproductions shall be treated in the same manner as the original materials.

       6.      Defendants, defendants’ counsel, and authorized persons shall not disclose any

notes or records of any kind that they make in relation to the contents of the materials, other than

to authorized persons, and all such notes or records are to be treated in the same manner as the

original materials.

       7.      In the course of its investigation into the defendant’s alleged conduct, the FBI

obtained substantial amounts of electronically stored information (ESI) from computers in the

defendant’s residence, laboratories and offices. The ESI may include University of Kansas

proprietary information, intermingled with other, non-proprietary information relevant to the

case. The FBI has copied the ESI onto drives that will be provided to defendant’s counsel, but

defendant’s counsel agree to not show or provide those drives to the defendant without

agreement by the government. The government agrees to provide Defendant’s counsel with a

copy of the full folder structure of these drives, including sub-folders, which defendant’s counsel

can review with the defendant. Defendant’s counsel will provide the government with a list of

folders from the drives that defendant’s counsel would like to review with the Defendant. The

government will copy just those folders onto a separate drive, which will then be provided to

defendant’s counsel for further review by the defendant and his counsel. The parties agree that,

notwithstanding the foregoing protections in this paragraph, Defendant fully reserves, and does



                                                     3
             Case 2:19-cr-20052-JAR Document 61 Filed 03/31/20 Page 4 of 4




not forfeit or waive, the right to seek appropriate relief from the Court if he believes that the

government has not met its discovery obligations as to the productions to which this paragraph

applies, including as to the format and content of such productions.

        8.      Before providing materials to an authorized person, defense counsel must provide

the authorized person with a copy of this Order.

        9.      Upon conclusion of all stages of this case, all of the materials and all copies made

thereof shall be disposed of in one of three ways, unless otherwise ordered by the Court. The

materials may be (1) destroyed; (2) returned to the United States; or (3) retained in defense

counsel’s case file. The Court may require a certification as to the disposition of any such

materials. In the event that the materials are retained by defense counsel, the restrictions of this

Order continue in effect for as long as the materials are so maintained, and the materials may not

be disseminated or used in connection with any other matter without further order of the Court.

        10.     To the extent either party discloses any material by mistake, the party shall have

the right to request the return of the material and shall do so in writing. Within five days of the

receipt of such a request, opposing party’s counsel shall return all such material if in hard copy,

and in the case of electronic materials, shall certify in writing that all copies of the specified

material have been deleted from any location in which the material was stored.

        11.     Nothing contained in this Order shall preclude any party from applying to this

Court for further relief or for modification of any provision hereof.

        SO ORDERED this 31st day of March, 2020.



                                                 s/ Julie A. Robinson
                                                THE HONORABLE JULIE A. ROBINSON
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                       4
